18-14010-jlg       Doc 62       Filed 12/14/18        Entered 12/14/18 20:07:22      Main Document
                                                     Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                            Chapter 11

Synergy Pharmaceuticals Inc. et al.                               Case No. 18-14010 (JLG)

                                   Debtor.
-----------------------------------------------------------x


        THIRD AMENDED ORDER SCHEDULING INITIAL CASE CONFERENCE


                Synergy Pharmaceutical Inc. et al, having filed a petition for relief under
chapter 11 of the Bankruptcy Code, on December 12, 2018, and the Court having determined
that a status conference will aid in the efficient conduct of the case; it is

                ORDERED, that a status conference will be conducted by the undersigned
Bankruptcy Judge in Room 601 of the United States Bankruptcy Court, One Bowling
Green, New York, New York 10004, on January 17, 2019 at 11:00 a.m., or as soon
thereafter as counsel may be heard, to consider the efficient administration of the case, which
may include, inter alia, such topics as retention of professionals, creation of a committee to
review budget and fee requests, use of alternative dispute resolution, timetable and scheduling
of additional case management conferences; and it is further

               ORDERED, that the Debtor shall give notice by mail of this order at least seven
days prior to the scheduled conference to each committee appointed to serve in the case
pursuant to 11 U.S.C. 1102 (or, if no committee has been appointed, to the holders of the 10
largest unsecured claims), the holders of the five largest secured claims, any postpetition lender
to the debtor, and the United States Trustee, and shall promptly file proof of service of such
notice with the Clerk of the Court.




Dated: New York, New York
       December 14, 2018
                                                       /s/ James L. Garrity Jr.
                                                    Honorable James L. Garrity Jr.
                                                    United States Bankruptcy Judge
